Per curiam, delivered by
Livingston J.
This is a dilatory P^ea’ L'-le definition of which is, that it only delays the suit by questioning the propriety of the remedy, rather than by denying ^1<3 'njury. Thus the injury complained of here, is not denied, but that it was committed with another. If it be a plea of this description, it wants the verification required by statute, and is therefore bad. Even as a plea in bar, I should not be for countenancing it, for it is totally out of the usual form of general issue which it was intended to try, and which would have answered as well, and furnished a record in the common form.